DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-13, 16-22, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Virolainen, US 2012/0076305 A1, in view of Jot et al., US 2017/0223478 A1 (hereafter Jot).
Regarding claim 1, Virolainen discloses a spatial audio mixing arrangement (see Virolainen, abstract).  Herein, Virolainen teaches: 
“A system comprising: 
one or more processors configured to execute a method comprising” (see Virolainen, ¶ 0059-0062, where the teleconference, or virtual reality, processing is performed by processors executing software to perform the following method);
“receiving a request to present a first audio track, wherein the first audio track is based on a first audio model comprising a shared model component and a first model component” because a first input signal, such as input A, is sent to a room effect I unit that is one of two common room effects that is used to process the audio for multiple participants in a teleconference, then an input select receives a request from control signals based on VAD units to present the speech from participant A, such that the speech is sent to the room effect I unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant A), and last, teaches that each audio input, such as input A, is processed in its own spatial processing effect unit that is to be mixed with the output of the room effect I unit (e.g., one spatial processing effect is used per input) (see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 406, and 410); 
“receiving a request to present a second audio track, wherein the second audio track is based on a second audio model comprising the shared model component and a second model component” because a second input signal, such as input B, is sent to another room effect unit (i.e., room effect II unit) that is used to process the audio for multiple participants in a teleconference, where the input select receives a request from to present the speech from participant B, such that the speech is sent to the room effect II unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant B), and last each audio input, such as input B, is processed in its own spatial processing effect unit (e.g., one such unit is the pair of spatial processing units 412 and 414) that is to be mixed with the output of the room effect II unit (e.g., one spatial processing effect is used per input) (see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 408, 410, 412, and 414); 
“rendering a sound based on the first audio track, the second audio track, the shared model component, the first model component, and the second model component; and” because the sound is mixed for different outputs using the above model components, such as one mixing unit renders a left and right signal for output A, another mixing unit renders a left and right signal for output B, and makes obvious another mixing unit to render a left and right signal for output to additional clients (see Virolainen, ¶ 0033, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320 and figure 4). 
Therefore, Virolainen teaches the above features with an embodiment directed towards spatial mixing for multiple users using a teleconference bridge system (see Virolainen, ¶ 0059), and further teaches that the spatial mixing is applicable to video gaming servers and servers hosting virtual reality environments (see Virolainen, ¶ 0060).  However, Virolainen does not appear to explicitly teach the “one or more speakers of the system”.
Jot discloses an augmented reality headphone environment rendering system (see Jot, abstract).  In particular, Jot teaches a system where the user has headphones for an audible left and right output (see Jot, ¶ 0034-0035 and figure 1, unit 150).  Additionally, Jot teaches virtual sound source rendering that shares a reverberation fingerprint among many sound sources to be rendered in the same virtual room (see Jot, ¶ 0048 and 0051).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Virolainen with the teachings of Jot to provide efficient virtual sound processing for users wearing headphones (see Virolainen, ¶ 0042 in view of Jot, ¶ 0051).
Therefore, the combination makes obvious the additional features of the system comprising:
“one or more speakers; and” (see Virolainen, ¶ 0006 in view of Jot, ¶ 0034-0035 and figure 1, unit 150); and 
“presenting, via the one or more speakers, an audio signal comprising the rendered sound.” (see Virolainen, ¶ 0006, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320, and figure 4 in view of Jot, ¶ 0034-0035 and figure 1, unit 150, where one mixing unit renders a left and right signal for output A, and another mixing unit renders a left and right signal for output, such that the outputs are presented via headphones for the participants).
Regarding claim 2, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein rendering the sound comprises rendering the first audio track and the second audio track based on the shared model component” (see Virolainen, ¶ 0045 and figure 4, units 402, 404, 408, 410, 412, and 414, where the input voice of user B is selected and processed by room effect II, while also being processed in parallel for any users needing to hear user B (e.g., all users except user B), so for example the output to user A through spatial processing blocks 412 and 414 receives user B’s voice as input and said spatial processing blocks’ outputs mix with the outputs of room effect II to allow a left and right output for user A; likewise, for a user C, the processing of room effect II is shared for when user C hears user B’s voice, so the processed audio user C will hear includes the shared room effect II when user B is talking to all participants; also see Jot, figure 1, unit 115, where reflected sounds share the same processing).
Regarding claim 3, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein rendering the sound comprises rendering the first audio track based on the first audio component” (see Virolainen, ¶ 0045 and figure 4, unit 406, where the first audio track, or the speech of user A, is rendered using the common room effect I unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user A)).
Regarding claim 4, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein rendering the sound comprises rendering the second audio track based on the second audio component” (see Virolainen, ¶ 0045 and figure 4, units 408, 410, 412, and 414, where the second audio track, or the speech of user B, is rendered using the common room effect II unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user B)).
Regarding claim 7, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the system of claim 1, and clearly makes obvious the shared model component of the room effect I and/or II units for certain clients to hear the speaking participants (see Virolainen, ¶ 0033 and 0045).
The combination further makes obvious that shared model components include the spatial processing effects.  For instance, the combination makes obvious that these effects provide unique positions for each source for outputs, such that position data is rendered with direct sound components (see Virolainen, ¶ 0033 in view of Jot, ¶ 0041 and Table I), and the combination further makes obvious that the spatial processing effects are grouped into specific locations, such as left, center, and right locations, so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants (see Virolainen, ¶ 0048 and figure 5).  Therefore, the combination makes obvious the “system of claim 1, wherein the shared model component corresponds to direct path acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I).
Regarding claim 8, see the preceding rejection with respect to claims 1 and 7 above.  The combination makes obvious the system of claim 1, and further makes obvious these additional features for the same reasons as stated above with respect to claim 7.
Specifically, the combination makes obvious the “system of claim 1, wherein the shared model component corresponds to reflective acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I, where it is obvious to share the spatial processing with respect to the early reflections for grouping input sounds into specific output locations so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants).
Regarding claim 9, see the preceding rejection with respect to claim 1 above.  The combination makes obvious the “system of claim 1, wherein the shared model component corresponds to reverberant acoustic behavior” (see Jot, ¶ 0048 and 0051, where the shared reverberation component).
Regarding claim 10, see the preceding rejection with respect to claim 1 above.  The combination of Virolainen and Jot makes obvious the system of claim 1, and for the same reasons makes obvious the instant method.  
Specifically, Virolainen teaches the rendering of a sound for output, but does not appear to explicitly teach the step of “presenting, via one or more speakers, an audio signal”, and Jot teaches a system where the user has headphones for an audible left and right output (see Jot, ¶ 0034-0035 and figure 1, unit 150).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Virolainen with the teachings of Jot to provide efficient virtual sound processing for users wearing headphones (see Virolainen, ¶ 0042 in view of Jot, ¶ 0051).
Therefore, the combination makes obvious:
“A method comprising: 
receiving a request to present a first audio track, wherein the first audio track is based on a first audio model comprising a shared model component and a first model component;” (see Virolainen, ¶ 0059-0062, where the teleconference, or virtual reality, processing is performed by processors executing software to perform a method, including requests to present audio; further see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 406, and 410, a first input signal, such as input A, is sent to a room effect I unit that is one of two common room effects that is used to process the audio for multiple participants in a teleconference, then an input select receives a request from control signals based on VAD units to present the speech from participant A, such that the speech is sent to the room effect I unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant A), and last, teaches that each audio input, such as input A, is processed in its own spatial processing effect unit that is to be mixed with the output of the room effect I unit (e.g., one spatial processing effect is used per input));
“receiving a request to present a second audio track, wherein the second audio track is based on a second audio model comprising the shared model component and a second model component;” (see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 408, 410, 412, and 414, a second input signal, such as input B, is sent to another room effect unit (i.e., room effect II unit) that is used to process the audio for multiple participants in a teleconference, where the input select receives a request from to present the speech from participant B, such that the speech is sent to the room effect II unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant B), and last each audio input, such as input B, is processed in its own spatial processing effect unit (e.g., one such unit is the pair of spatial processing units 412 and 414) that is to be mixed with the output of the room effect II unit (e.g., one spatial processing effect is used per input);
“rendering a sound based on the first audio track, the second audio track, the shared model component, the first model component, and the second model component; and” (see Virolainen, ¶ 0033, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320 and figure 4, where the sound is mixed for different outputs using the above model components, such as one mixing unit renders a left and right signal for output A, another mixing unit renders a left and right signal for output B, and makes obvious another mixing unit to render a left and right signal for output to additional clients); and  
“presenting, via one or more speakers, an audio signal comprising the rendered sound.” (see Virolainen, ¶ 0006, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320, and figure 4 in view of Jot, ¶ 0034-0035 and figure 1, unit 150, where one mixing unit renders a left and right signal for output A, and another mixing unit renders a left and right signal for output, such that the outputs are presented via headphones for the participants).
Regarding claim 11, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein rendering the sound comprises rendering the first audio track and the second audio track based on the shared model component” (see Virolainen, ¶ 0045 and figure 4, units 402, 404, 408, 410, 412, and 414, where the input voice of user B is selected and processed by room effect II, while also being processed in parallel for any users needing to hear user B (e.g., all users except user B), so for example the output to user A through spatial processing blocks 412 and 414 receives user B’s voice as input and said spatial processing blocks’ outputs mix with the outputs of room effect II to allow a left and right output for user A; likewise, for a user C, the processing of room effect II is shared for when user C hears user B’s voice, so the processed audio user C will hear includes the shared room effect II when user B is talking to all participants; also see Jot, figure 1, unit 115, where reflected sounds share the same processing).
Regarding claim 12, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein rendering the sound comprises rendering the first audio track based on the first audio component” (see Virolainen, ¶ 0045 and figure 4, unit 406, where the first audio track, or the speech of user A, is rendered using the common room effect I unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user A)).
Regarding claim 13, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein rendering the sound comprises rendering the second audio track based on the second audio component” (see Virolainen, ¶ 0045 and figure 4, units 408, 410, 412, and 414, where the second audio track, or the speech of user B, is rendered using the common room effect II unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user B)).
Regarding claim 16, see the preceding rejection with respect to claims 10 and 7 above.  The combination makes obvious the method of claim 10, and further makes obvious these additional features for the same reasons as stated above with respect to claim 7.
Specifically, the combination makes obvious the “method of claim 10, wherein the shared model component corresponds to direct path acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I, where it is obvious to share the spatial processing with respect to the direct sound component for grouping input sounds into specific output locations so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants).
Regarding claim 17, see the preceding rejection with respect to claims 10 and 7 above.  The combination makes obvious the method of claim 10, and further makes obvious these additional features for the same reasons as stated above with respect to claim 7.
Specifically, the combination makes obvious the “method of claim 10, wherein the shared model component corresponds to reflective acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I, where it is obvious to share the spatial processing with respect to the early reflections for grouping input sounds into specific output locations so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants).
Regarding claim 18, see the preceding rejection with respect to claim 10 above.  The combination makes obvious the “method of claim 10, wherein the shared model component corresponds to reverberant acoustic behavior” (see Jot, ¶ 0048 and 0051, where the shared reverberation component).
Regarding claim 19, see the preceding rejection with respect to claim 1.  The combination of Virolainen and Jot makes obvious the system of claim 1, and for the same reasons makes obvious the instant non-transitory computer-readable medium.
Specifically, the combination makes obvious:
“A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to execute a method comprising:” (see Virolainen, ¶ 0059-0062, where the teleconference, or virtual reality, processing is performed by processors executing software stored in memory to perform the following method):
“receiving a request to present a first audio track, wherein the first audio track is based on a first audio model comprising a shared model component and a first model component;” (see Virolainen, ¶ 0059-0062, where the teleconference, or virtual reality, processing is performed by processors executing software to perform a method, including requests to present audio; further see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 406, and 410, a first input signal, such as input A, is sent to a room effect I unit that is one of two common room effects that is used to process the audio for multiple participants in a teleconference, then an input select receives a request from control signals based on VAD units to present the speech from participant A, such that the speech is sent to the room effect I unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant A), and last, teaches that each audio input, such as input A, is processed in its own spatial processing effect unit that is to be mixed with the output of the room effect I unit (e.g., one spatial processing effect is used per input)); 
“receiving a request to present a second audio track, wherein the second audio track is based on a second audio model comprising the shared model component and a second model component;” (see Virolainen, ¶ 0035-0038 and 0043-0045, figures 2-3, and figure 4, units 402, 404, 408, 410, 412, and 414, a second input signal, such as input B, is sent to another room effect unit (i.e., room effect II unit) that is used to process the audio for multiple participants in a teleconference, where the input select receives a request from to present the speech from participant B, such that the speech is sent to the room effect II unit that is the common room effect for certain listeners (e.g., the unit provides the mixed output for all participants except participant B), and last each audio input, such as input B, is processed in its own spatial processing effect unit (e.g., one such unit is the pair of spatial processing units 412 and 414) that is to be mixed with the output of the room effect II unit (e.g., one spatial processing effect is used per input); 
“rendering a sound based on the first audio track, the second audio track, the shared model component, the first model component, and the second model component; and” (see Virolainen, ¶ 0033, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320 and figure 4, where the sound is mixed for different outputs using the above model components, such as one mixing unit renders a left and right signal for output A, another mixing unit renders a left and right signal for output B, and makes obvious another mixing unit to render a left and right signal for output to additional clients); and 
“presenting, via one or more speakers, an audio signal comprising the rendered sound.” (see Virolainen, ¶ 0006, 0039, 0041, and 0053, Tables I and II, figure 3, units 318 and 320, and figure 4 in view of Jot, ¶ 0034-0035 and figure 1, unit 150, where one mixing unit renders a left and right signal for output A, and another mixing unit renders a left and right signal for output, such that the outputs are presented via headphones for the participants).
Regarding claim 20, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein rendering the sound comprises rendering the first audio track and the second audio track based on the shared model component” (see Virolainen, ¶ 0045 and figure 4, units 402, 404, 408, 410, 412, and 414, where the input voice of user B is selected and processed by room effect II, while also being processed in parallel for any users needing to hear user B (e.g., all users except user B), so for example the output to user A through spatial processing blocks 412 and 414 receives user B’s voice as input and said spatial processing blocks’ outputs mix with the outputs of room effect II to allow a left and right output for user A; likewise, for a user C, the processing of room effect II is shared for when user C hears user B’s voice, so the processed audio user C will hear includes the shared room effect II when user B is talking to all participants; also see Jot, figure 1, unit 115, where reflected sounds share the same processing).
Regarding claim 21, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein rendering the sound comprises rendering the first audio track based on the first audio component” (see Virolainen, ¶ 0045 and figure 4, unit 406, where the first audio track, or the speech of user A, is rendered using the common room effect I unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user A)).
Regarding claim 22, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein rendering the sound comprises rendering the second audio track based on the second audio component” (see Virolainen, ¶ 0045 and figure 4, units 408, 410, 412, and 414, where the second audio track, or the speech of user B, is rendered using the common room effect II unit and all the spatial processing blocks that are used for all other conference participants (e.g., all users except user B)).
Regarding claim 25, see the preceding rejection with respect to claims 19 and 7 above.  The combination makes obvious the non-transitory computer-readable medium of claim 19, and further makes obvious these additional features for the same reasons as stated above with respect to claim 7.
Specifically, the combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein the shared model component corresponds to direct path acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I, where it is obvious to share the spatial processing with respect to the direct sound component for grouping input sounds into specific output locations so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants).
Regarding claim 26, see the preceding rejection with respect to claims 19 and 7 above.  The combination makes obvious the non-transitory computer-readable medium of claim 19, and further makes obvious these additional features for the same reasons as stated above with respect to claim 7.
Specifically, the combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein the shared model component corresponds to reflective acoustic behavior” (see Virolainen, ¶ 0033 and 0048, and figure 5, in view of Jot, ¶ 0041 and Table I, where it is obvious to share the spatial processing with respect to the early reflections for grouping input sounds into specific output locations so that listeners hear common spatial positioning locations when a specific speaker is talking to the group of participants).
Regarding claim 27, see the preceding rejection with respect to claim 19 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein the shared model component corresponds to reverberant acoustic behavior” (see Jot, ¶ 0048 and 0051, where the shared reverberation component).

Claims 5-6, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Virolainen and Jot as applied to claims 1 above, and further in view of Caulfield et al., US 2019/0180499 A1 (cited in an IDS received 5/24/21 and hereafter Caulfield).
Regarding claim 5, see the preceding rejection with respect to claim 1 above.  The combination of Virolainen and Jot makes obvious the system of claim 1, wherein the one or more speakers are headphones (see Virolainen, ¶ 0006 in view of Jot, ¶ 0034-0035 and figure 1, unit 150, which makes obvious headphones for an audible left and right output).  The illustrated headphones depicted as earbuds (see Jot, figure 1, unit 150) are presently not considered a “head-wearable device” (i.e., a head-wearable device is interpreted as a device that rests on a part of the head and/or engages with more than the auricle of the user). 
Caulfield discloses systems and methods for rendering operation useful for AR, VR, and/or MR (see Caulfield, abstract and ¶ 0003).  In particular, Caulfield teaches methods for use with audio/visual rendering, such as rendering audio/visual data with a personal audio system exemplified by a headphone system including VR display lenses and/or headset with corresponding display (see Caulfield, ¶ 0084 and 0187, figure 2, unit 211, and figure 57).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Virolainen and Jot with the teachings of Caulfield for the purpose of efficiently rendering video and audio in VR/AR/MR environment(s) (see Virolainen, ¶ 0060 in view of Caulfield, ¶ 0073 and 0084).
Therefore, the combination makes obvious the “system of claim 1, wherein the one or more speakers are speakers of a head-wearable device” (see Virolainen, ¶ 0006-0007 in view of Caulfield, ¶ 0084 and figure 2, unit 211).
Regarding claim 6, see the preceding rejection with respect to claim 5 above.  The combination makes obvious the “system of claim 5, wherein the first audio model is based on a physical environment of the head-wearable device” (see Caulfield, ¶ 0077 and 0187, makes obvious building an audio model using volumetric data of the environment as captured from images).
Regarding claim 14, see the preceding rejection with respect to claims 10 and 5 above.  The combination makes obvious the method of claim 10, and further makes obvious these additional features for the same reasons as stated above with respect to claim 5.
Specifically, the combination makes obvious the “method of claim 10, wherein presenting the audio signal comprises presenting the audio signal via one or more speakers of a head-wearable device” (see Virolainen, ¶ 0006-0007 in view of Caulfield, ¶ 0084 and figure 2, unit 211).
 Regarding claim 15, see the preceding rejection with respect to claim 14 above.  The combination makes obvious the “method of claim 14, wherein the first audio model is based on a physical environment of the head-wearable device” (see Caulfield, ¶ 0077 and 0187, makes obvious building an audio model using volumetric data of the environment as captured from images).
Regarding claim 23, see the preceding rejection with respect to claims 19 and 5 above.  The combination makes obvious the non-transitory computer-readable medium of claim 19, and further makes obvious these additional features for the same reasons as stated above with respect to claim 5.
Specifically, the combination makes obvious the “non-transitory computer-readable medium of claim 19, wherein presenting the audio signal comprises presenting the audio signal via one or more speakers of a head-wearable device” (see Virolainen, ¶ 0006-0007 in view of Caulfield, ¶ 0084 and figure 2, unit 211).
 Regarding claim 24, see the preceding rejection with respect to claim 23 above.  The combination makes obvious the “non-transitory computer-readable medium of claim 23, wherein the first audio model is based on a physical environment of the head-wearable device” (see Caulfield, ¶ 0077 and 0187, makes obvious building an audio model using volumetric data of the environment as captured from images).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jouppi et al., US 8,627,213 B1, teaches a chat room system to provide binaural sound at a user location (see abstract); 
Hvidsten et al., US 10,757,240 B1, teaches headset-enabled ad-hoc communication, where a system allows a plurality of headsets to participate in one or more virtual rooms (see abstract, figure 6, and column 1, lines 40-42); and
Hassager et al., US 2021/0099826 A1, teaches dynamic customization of head related transfer functions for presentation of audio content (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/Examiner, Art Unit 2653